DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to reply filed on 2/25/21 regarding application 13/450131 that was initially filed on 4/18/12. Claims 1-4, 6-7, 32-43, and 45-77 are pending.

Claim Objections
Claims 1-4, 6-7, 32-34, and 76-77 are objected to because of the following informalities:  The claim 1 recites “analyze said first swimmer status data and said second swimmer status data to during . . .” which must read “analyze said first swimmer status data and said second swimmer status data . Appropriate correction is required.
Claims 1-4, 6-7, 32-34, and 76-77 are objected to because of the following informalities:  The claim 1 recites “a the” which must read “the”  for correct grammar. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required. 
Claims 35-43 are objected to because of the following informalities:  The claim 35 recites “an an” which must read “an”  for correct grammar. All dependent claims are objected as having the same deficiencies as the claims they depend from. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recite a limitation of “biometric parameter” that is not disclosed in the specification.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recite a limitation of “determine when the swimmer is in an an inactive state” that is not disclosed in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
    The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


	1.	Claims 1, 7, 33, and 76 are rejected under 35 U.S.C. 102(b) as being anticipated by Puls et. al., US 2009/0280705 A1 (hereinafter Puls).

	As for claim 1, Puls discloses a system for monitoring at least one swimmer ([0004], e.g., swimming and [0018], e.g., person) comprising:  a first sensor ([0068], e.g., pulse sensor) for automatically generating first swimmer status data ([0068], e.g., pulse frequency) about a status ([0065], e.g., drowning) of the at least one swimmer ([0004], e.g., swimming and [0018], e.g., person); a second sensor ([0058], e.g., breathing sensor) for automatically generating second swimmer status data ([0068], e.g., breathing) about the status ([0065], e.g., drowning) of the at least one swimmer ([0004], e.g., swimming and [0018], e.g., person); a processor ([0048], e.g., control unit and [0073], e.g., evaluation and signal unit 11) being configured to receive and analyze (element (A) and (B) in Fig. 2) said first swimmer status data ([0068], e.g., pulse frequency) and said second swimmer status data ([0068], e.g., breathing) during a past time period ([0068], e.g., continuously, note a past time) to detect a past period of activity when the at least one swimmer is not ([0073], e.g., fulfilled, note the time when the condition is not met) in distress; said processor also being configured to receive and analyze said first swimmer status data ([0068], e.g., pulse frequency) and said second swimmer status data ([0068], e.g., breathing) to during a current time period ([0068], e.g., continuously, note a current time) to detect a current period of activity that provides indications (Fig. 2, element activation in (A)) that the at least one swimmer is in distress ([0065], e.g., drowning); said processor being further configured for determining ([0073], e.g., detected) that the at least one swimmer ([0004], e.g., swimming and [0018], e.g., person) is in distress ([0065], e.g., drowning) by comparing (Fig. 2, e.g., elements (A) and (B)) to the past period of activity to the current period of activity to detect changes (Fig. 2, e.g., slopes in (A) and (B)) in the activity that indicate that the at least one swimmer is in distress ([0065], e.g., drowning) and  at least one alarm indicator ([0033], e.g., alarm) for indicating an alarm condition when the processor determines ([0073], e.g., detected) that a the at least one swimmer ([0004], e.g., swimming and [0018], e.g., person) is in distress ([0065], e.g., drowning), wherein said second sensor ([0058], e.g., breathing sensor) collects a different type of data than said first sensor ([0068], e.g., pulse sensor).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Puls further discloses wherein said first sensor includes a sensor worn ([0061], e.g., wears) by the at least one swimmer for determining when at least a portion of the at least one swimmer is under water ([0061], e.g., water contact sensor).

	As for claim 33, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Puls further discloses at least one of said sensors detects respiration status ([0062], e.g., breathing sensor 13) and/or heart rate ([0068], e.g., pulse sensor) of the swimmer indicating a stress level of the swimmer. 

	As for claim 76, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Puls further discloses said alarm indicator is provided on a display that shows a location of the swimmer in distress ([0075], e.g., display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	2.	Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Pierson et. al., US 2008/0266118 A1 (hereinafter Pierson).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Puls does not explicitly disclose said first sensor is worn on the head, neck, or wrist of the at least one swimmer for generating at least a portion of said first swimmer status data. 
	However, Pierson teaches said first sensor is worn on the head, neck, or wrist ([0020], e.g., wrist worn) of the at least one swimmer for generating at least a portion of said first swimmer status data. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Pierson before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Puls does not explicitly teach one of said at least one said alarm indicator and said first sensor are integrated into a device that is worn by the at least one swimmer, and wherein said one alarm indicator includes an audio alarm to indicate that the swimmer is in distress. 
	However, Pierson teaches one of said at least one said alarm indicator ([0022], e.g., alarm indicator) and said first sensor ([0020], e.g., monitored) are integrated into a device that is worn ([0020], e.g., worn) by the at least one swimmer ([0020], e.g., swimmer), and wherein said one alarm indicator includes an audio alarm ([022], e.g., audible) to indicate that the swimmer is in distress. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Pierson before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).

	3.	Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Siann et. al., US 2009/0189981 A1 (hereinafter Siann).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Puls does not explicitly disclose said second sensor includes a video camera, and wherein at least a portion of said second swimmer status data is based on video obtained by the video camera. 
	However, Siann teaches said second sensor includes a video camera ([0066], e.g., camera), and wherein at least a portion of said second swimmer status data is based on video obtained by the video camera ([0066], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Puls does not explicitly disclose said second sensor includes a video sensor and wherein said first sensor includes an audio sensor. 
	However, Siann teaches said second sensor includes a video sensor ([0066], e.g., camera) and wherein said first sensor includes an audio sensor ([0066], e.g., microphone).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	4.	Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Chang, US 2007/0060452 A1 (hereinafter Chang).

	As for claim 32, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Puls does not explicitly disclose said processor considers at least one previously identified skill level of at least one of the at least one swimmer for determining whether the at least one of the at least one swimmer is in distress. 
	However, Chang teaches said processor considers at least one previously identified skill level of at least one of the at least one swimmer for determining whether the at least one of the at least one swimmer is in distress ([0017], e.g., skill level).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Chang before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of swim training apparatus of Chang with a motivation to reduce false alarm by personalizing the system for each person.

	5.	Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Izuma et. al., JP 2000-155881 A (hereinafter Izuma).

	As for claim 34, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Puls further discloses said first sensor detects a biometric parameter of the swimmer including a heart rate ([0068], e.g., pulse sensor) or respiratory activity ([0062], e.g., breathing sensor 13).
	Puls does not explicitly disclose said second sensor detects when the mouth of the at least one swimmer is under water. 
	However, Izuma teaches said second sensor detects when the mouth of the at least one swimmer is under water ([0025], e.g., detect the submergence of the … mouth).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Izuma before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of submerge sensor and drowning detecting device during bathing of Izuma with a motivation to increase possibility of reviving and help to prevent the death as taught by Izuma ([0025]).

	6.	Claims 35, 37, 39, 45, 46, 51, 54, 56, 67, and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda et. al., US 2010/0026566 A1 (hereinafter Ueda).

	As for claim 35, Puls discloses a system for monitoring at least one swimmer ([0004], e.g., swimming and [0018], e.g., person) comprising: one or more sensors ([0068], e.g., pulse sensor) for generating first swimmer status information ([0068], e.g., pulse frequency, note the data during a first time) about a status ([0065], e.g., drowning) of a swimmer ([0004], e.g., swimming and [0018], e.g., person) during a first time period ([0068], e.g., continuously, note a past time); a processor ([0048], e.g., control unit and [0073], e.g., evaluation and signal unit 11) configured to analyze (element (A) and (B) in Fig. 2) the first swimmer status information to determine;  said one or more sensors for generating second swimmer status information ([0068], e.g., pulse frequency, note the data during a second time) about a status of the swimmer during a second time period ([0068], e.g., continuously, note a current time); a memory for storing said first swimmer status information ([0068], e.g., pulse frequency, note the data during a first time) and said second swimmer status information ([0068], e.g., pulse frequency, note the data during a second time); detect a transition (Fig. 2, e.g., slopes in (A) and (B)) by comparing (Fig. 2, e.g., elements (A) and (B)) said first swimmer status information to second swimmer status information to determine ([0073], e.g., detected) that the swimmer is currently in distress ([0065], e.g., drowning); and at least one alarm indicator ([0033], e.g., alarm) for indicating an alarm condition when the processor determines that the swimmer is in distress. 
	Puls does not explicitly disclose a processor configured to analyze the information to determine that the swimmer is in an active state during said first time period; the processor being also configured to determine when the swimmer is in an inactive state during said second time period; the processor being also configured to detect a transition from the active state during the first time period to the inactive state during the second time period. 
	However, Ueda teaches a processor ([0140], e.g., positioning part) configured to analyze the information to determine that the swimmer is in an active state ([0180], e.g., moving state) during said first time period ([0180], e.g., changed, note the time before the change); the processor being also configured to determine when the swimmer is in an inactive state ([0180], e.g., stop state) during said second time period ([0180], e.g., changed, note the time after the change); the processor being also configured to detect a transition ([0180], e.g., changed) from the active state during the first time period to the inactive state during the second time period. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Ueda before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of mobile-unit positioning device of Ueda with a motivation to reduce the time for the detection of an emergency condition by observing the change of the activity of the swimmer.

	As for claim 37, most of limitations of this claim have been noted in the rejection of Claim 35. In addition, Puls further discloses at least one of said one or more sensors detects a respiration status ([0062], e.g., breathing sensor 13) or heart rate ([0068], e.g., pulse sensor) of the swimmer. 

	As for claim 39, most of limitations of this claim have been noted in the rejection of Claim 35. In addition, Puls further discloses at least one of said one or more sensors is worn ([0061], e.g., wears) by the swimmer for generating at least a portion of said first swimmer status data. 

	As for claim 45, the claim recites a system of the system of claim 35, and is similarly analyzed.

	As for claim 46, most of limitations of this claim have been noted in the rejection of Claim 45. In addition, Puls further discloses said sensor is worn ([0061], e.g., wears) by the at least one swimmer for generating said swimmer status data.  . 

	As for claim 51, most of limitations of this claim have been noted in the rejection of Claim 45. In addition, Puls further discloses said sensor includes a sensor worn ([0061], e.g., wears) by the at least one swimmer for determining when at least a portion of the at least one swimmer is under water ([0061], e.g., water contact sensor).

	As for claim 54, most of limitations of this claim have been noted in the rejection of Claim 45. In addition, Puls further discloses said alarm indicator is provided on a display that shows a location of the swimmer in distress ([0075], e.g., display).

	As for claim 56, most of limitations of this claim have been noted in the rejection of Claim 45. In addition, Puls further discloses said first sensor includes a sensor worn ([0061], e.g., wears) by the at least one swimmer for determining when at least a portion of the at least one swimmer is under water ([0061], e.g., water contact sensor).

	As for claim 67, the claim recites a system of the system of claim 39, and is similarly analyzed.

	As for claim 72, most of limitations of this claim have been noted in the rejection of Claim 67. In addition, Puls further discloses said sensor detects a parameter ([0062], e.g., breathing sensor 13) of the swimmer indicating a stress level ([0058], e.g., panic) of the swimmer. 

	7.	Claims 36, 52, 53, and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda, and further in view of Chang.

	As for claim 36, most of limitations of this claim have been noted in the rejection of Claim 35. 
	Puls as modified by Ueda does not explicitly teach said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress. 
	However, Chang teaches said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress ([0017], e.g., skill level).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Chang before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of swim training apparatus of Chang with a motivation to reduce false alarm by personalizing the system for each person.

	As for claim 52, most of limitations of this claim have been noted in the rejection of Claim 45. 
	Puls as modified by Ueda does not explicitly teach said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress. 
	However, Chang teaches said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress ([0017], e.g., skill level).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Chang before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of swim training apparatus of Chang with a motivation to reduce false alarm by personalizing the system for each person.

	As for claim 53, most of limitations of this claim have been noted in the rejection of Claim 52. In addition, Puls further discloses said sensor detects a parameter ([0062], e.g., breathing sensor 13) of the swimmer indicating a stress level ([0058], e.g., panic) of the swimmer. 

	As for claim 71, most of limitations of this claim have been noted in the rejection of Claim 67. 
	Puls as modified by Ueda does not explicitly teach said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress. 
	However, Chang teaches said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress ([0017], e.g., skill level).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Chang before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of swim training apparatus of Chang with a motivation to reduce false alarm by personalizing the system for each person.

	8.	Claims 38, 41, 42, 48 - 50, 68, and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda, and further in view of Siann.

	As for claim 38, most of limitations of this claim have been noted in the rejection of Claim 35. 
	Puls as modified by Ueda does not explicitly teach said at least one of said one or more sensors is an audio sensor. 
	However, Siann teaches said at least one of said one or more sensors is an audio sensor ([0066], e.g., microphone).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 41, most of limitations of this claim have been noted in the rejection of Claim 35. 
	Puls as modified by Ueda does not explicitly teach said at least one sensor includes a video camera, and wherein at least a portion of said swimmer status data is based on video obtained by the video camera. 
	However, Siann teaches said at least one sensor includes a video camera ([0066], e.g., camera), and wherein at least a portion of said swimmer status data is based on video obtained by the video camera ([0066], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 42, most of limitations of this claim have been noted in the rejection of Claim 35. 
	Puls as modified by Ueda does not explicitly teach said at least one sensor includes both a video sensor and also includes an audio sensor, and wherein said first swimmer status information includes video and audio data, and wherein said second swimmer status information includes video data and audio data. 
	However, Siann teaches said at least one sensor includes both a video sensor ([0066], e.g., camera) and also includes an audio sensor ([0066], e.g., microphone), and wherein said first swimmer status information includes video ([0066], e.g., camera) and audio data ([0066], e.g., microphone), and wherein said second swimmer status information includes video data ([0066], e.g., camera) and audio data ([0066], e.g., microphone).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 48, most of limitations of this claim have been noted in the rejection of Claim 45. 
	Puls as modified by Ueda does not explicitly teach said sensor includes a video camera, and wherein at least a portion of said swimmer status data is based on video obtained by the video camera. 
	However, Siann teaches said sensor includes a video camera ([0066], e.g., camera), and wherein at least a portion of said swimmer status data is based on video obtained by the video camera ([0066], e.g., camera).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 49, most of limitations of this claim have been noted in the rejection of Claim 45. 
	Puls as modified by Ueda does not explicitly teach a wireless interface, wherein said swimmer status data is transmitted to said processor via said wireless interface. 
	However, Siann teaches a wireless interface, wherein said swimmer status data is transmitted to said processor via said wireless interface ([0066], e.g., wireless).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 50, most of limitations of this claim have been noted in the rejection of Claim 45. 
	Puls as modified by Ueda does not explicitly teach said sensor includes a video sensor and wherein said system also includes an audio sensor for generating swimmer audio data, and wherein said swimmer status data includes video data obtained from or derived from the video sensor, and wherein said swimmer status data also includes said swimmer audio data. 
	However, Siann teaches said sensor includes a video sensor ([0066], e.g., camera) and wherein said system also includes an audio sensor ([0066], e.g., microphone) for generating swimmer audio data, and wherein said swimmer status data includes video data ([0066], e.g., camera) obtained from or derived from the video sensor ([0066], e.g., camera), and wherein said swimmer status data also includes said swimmer audio data ([0066], e.g., microphone).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 68, most of limitations of this claim have been noted in the rejection of Claim 67. 
	Puls as modified by Ueda does not explicitly teach a video camera located at said swimming area for obtaining video data about the swimmer. 
	However, Siann teaches a video camera ([0066], e.g., camera) located at said swimming area for obtaining video data about the swimmer. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.
	In addition, Puls further discloses determine when that swimmer is in distress by comparing (Fig. 2, e.g., elements (A) and (B)) previously collected video data from when the swimmer was not in distress ([0073], e.g., fulfilled, note the time when the condition is not met) to current ([0068], e.g., continuously, note a current time) video data. 

	As for claim 69, most of limitations of this claim have been noted in the rejection of Claim 68. In addition, Puls further discloses said alarm indicator is provided on a display that shows a location of the swimmer in distress ([0075], e.g., display).

	9.	Claims 40, 47, and 75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda, and further in view of Pierson.

	As for claim 40, most of limitations of this claim have been noted in the rejection of Claim 39. 
	Puls as modified by Ueda does not explicitly teach one of said at least one said alarm indicator and at least one of said one or more sensors are integrated into a device that is worn by the swimmer on a head, neck, or wrist, and wherein said one alarm indicator includes an audio alarm to indicate that the swimmer is in distress. 
	However, Pierson teaches one of said at least one said alarm indicator ([0022], e.g., alarm indicator) and at least one of said one or more sensors ([0020], e.g., monitored) are integrated into a device that is worn ([0020], e.g., worn) by the swimmer ([0020], e.g., swimmer) on a head, neck, or wrist ([0020], e.g., wrist worn), and wherein said one alarm indicator includes an audio alarm ([022], e.g., audible) to indicate that the swimmer is in distress. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Pierson before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).

	As for claim 47, most of limitations of this claim have been noted in the rejection of Claim 45. 
	Puls as modified by Ueda does not explicitly teach said alarm indicator and said sensor are integrated into a device that is worn by the at least one swimmer, and wherein said indicator includes an audio alarm to indicate that the swimmer is in distress. 
	However, Pierson teaches said alarm indicator ([0022], e.g., alarm indicator) and said sensor ([0020], e.g., monitored) are integrated into a device that is worn ([0020], e.g., worn) by the at least one swimmer ([0020], e.g., swimmer), and wherein said indicator includes an audio alarm ([022], e.g., audible) to indicate that the swimmer is in distress. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Pierson before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).

	As for claim 75, most of limitations of this claim have been noted in the rejection of Claim 40. In addition, Puls further discloses system for monitoring at least one swimmer ([0004], e.g., swimming and [0018], e.g., person) comprising: a first sensor ([0068], e.g., pulse sensor) configured to be worn ([0061], e.g., wears) by the swimmer ([0004], e.g., swimming and [0018], e.g., person) for automatically generating first swimmer status data ([0068], e.g., pulse frequency) about a status ([0065], e.g., drowning) of the at least one swimmer; a second sensor ([0058], e.g., breathing sensor) configured to be worn ([0061], e.g., wears) by the swimmer for automatically generating second swimmer status data ([0068], e.g., breathing) about the status of the at least one swimmer; the processor configured to analyze said first swimmer status date ([0068], e.g., pulse frequency) and said second ([0068], e.g., breathing) swimmer status data; 14at least one alarm indicator ([0033], e.g., alarm) for indicating an alarm condition when the processor determines that the at least one swimmer is in distress ([0065], e.g., drowning), wherein said second sensor ([0058], e.g., breathing sensor) collects a different type of data than said first sensor ([0068], e.g., pulse sensor); the processor ([0048], e.g., control unit and [0073], e.g., evaluation and signal unit 11) configured to determine that the swimmer is in distress when a transition (Fig. 2, e.g., slopes in (A) and (B)) is detected. 
	Puls as modified by Ueda does not explicitly teach sensor worn on a neck or wrist. 
	However, Pierson teaches sensor worn on a neck or wrist ([0020], e.g., wrist worn).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Pierson before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).
	Puls as modified by Pierson does not explicitly teach analyze data for indications whether the at least one swimmer is in an active state or an inactive state; the processor configured to determine when a transition is detected from the active state to an inactive state. 
	However, Ueda teaches analyze data for indications whether the at least one swimmer is in an active state ([0180], e.g., moving state) or an inactive state ([0180], e.g., stop state); the processor ([0140], e.g., positioning part) configured to determine when a transition ([0180], e.g., changed) is detected from the active state to an inactive state. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Pierson, and Ueda before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of mobile-unit positioning device of Ueda with a motivation to reduce the time for the detection of an emergency condition by observing the change of the activity of the swimmer.

	10.	Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda, and further in view of Richards, US 7839291 B1 (hereinafter Richards).

	As for claim 43, most of limitations of this claim have been noted in the rejection of Claim 35. 
	Puls as modified by Ueda does not explicitly teach said at least one sensor includes a sensor for determining how long the swimmer is under water. 
	However, Richards teaches said at least one sensor includes a sensor for determining how long the swimmer is under water (Col. 5, lines 11 – 34, e.g., timer  ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Richards before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of water safety monitor systems and methods of Richards with a motivation to increase the safety of the swimmers in a pool by using additional sensors.

	11.	Claim 55 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda, and further in view of Meniere, US 6133838 (hereinafter Meniere).

	As for claim 55, most of limitations of this claim have been noted in the rejection of Claim 45. In addition, Puls further discloses said alarm indicator is provided on a display ([0075], e.g., display).
	Puls as modified by Ueda does not explicitly teach display that shows a live image of the swimmer in distress. 
	However, Meniere teaches display that shows a live image of the swimmer in distress (column 9, lines 21 – 25, e.g., displayed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Meniere before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of system for monitoring a swimming pool to prevent drowning accidents of Meniere with a motivation to detect with absolute reliability all cases of movement giving cause for concern which may lead to warning as taught by Meniere (column 9, lines 26 – 12).

	12.	Claims 57 - 60, 62, 63, 65, 66, and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Siann, and further in view of Ueda.

	As for claim 57, Puls discloses a system for monitoring at least one swimmer ([0004], e.g., swimming and [0018], e.g., person), said system comprising: further wherein said processor determines ([0073], e.g., detected) that said swimmer is in distress ([0065], e.g., drowning) by comparing (Fig. 2, e.g., elements (A) and (B)) data ([0068], e.g., pulse frequency) from the first time period ([0068], e.g., continuously, note a past time) to data from the second period ([0068], e.g., continuously, note a current time) to detect a transition (Fig. 2, e.g., slopes in (A) and (B)) indicating that the swimmer is in distress ([0065], e.g., drowning); an alarm indicator ([0033], e.g., alarm) for indicating an alarm condition when the processor determines ([0073], e.g., detected) that the swimmer is in distress ([0065], e.g., drowning).
	Puls does not explicitly disclose a video camera provided at the swimming area for obtaining video data about a swimmer; a processor for receiving said video data from said video camera. 
	However, Siann teaches a video camera ([0066], e.g., camera) provided at the swimming area for obtaining video data ([0066], e.g., camera) about a swimmer ([0093], e.g., in … swimming pool); a processor ([0074], e.g., base and hardware) for receiving said video data ([0066], e.g., camera) from said video camera. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.
	Puls as modified by Siann does not explicitly teach said processor analyzes said video data to detect an active state during a first time period, and wherein said processor analyzes said video data to detect an inactive state during a second time period, and further wherein comparing said video data from the first time period when the swimmer was determined by the processor to be in the active state to video data from the second period to detect a transition from said active state to said inactive state. 
	However, Ueda teaches said processor ([0140], e.g., positioning part) analyzes said video data to detect an active state ([0180], e.g., moving state) during a first time period ([0180], e.g., changed, note the time before the change), and wherein said processor analyzes said video data to detect an inactive state ([0180], e.g., stop state) during a second time period ([0180], e.g., changed, note the time after the change), and further wherein comparing ([0180], e.g., changed) said video data from the first time period when the swimmer was determined by the processor to be in the active state to video data from the second period to detect a transition ([0180], e.g., changed) from said active state to said inactive state. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Siann, and Ueda before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of mobile-unit positioning device of Ueda with a motivation to reduce the time for the detection of an emergency condition by observing the change of the activity of the swimmer.

	As for claim 58, most of limitations of this claim have been noted in the rejection of Claim 57. In addition, Puls further discloses a sensor worn ([0061], e.g., wears) by at least one swimmer for obtaining information about the swimming status ([0065], e.g., drowning) of that at least one swimmer for use by said processor ([0048], e.g., control unit and [0073], e.g., evaluation and signal unit 11) to determine ([0073], e.g., detected) when that swimmer is in distress ([0065], e.g., drowning)  . 

	As for claim 59, most of limitations of this claim have been noted in the rejection of Claim 57. 
	Puls as modified by Ueda does not explicitly teach an audio sensor for generating swimmer audio data. 
	However, Siann teaches an audio sensor for generating swimmer audio data ([0066], e.g., microphone).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 60, most of limitations of this claim have been noted in the rejection of Claim 57. In addition, Puls further discloses a sensor worn ([0061], e.g., wears) by the swimmer also for use in determining whether said swimmer is in distress ([0065], e.g., drowning)  . 

	As for claim 62, most of limitations of this claim have been noted in the rejection of Claim 57. In addition, Puls further discloses a sensor that detects a parameter ([0062], e.g., breathing sensor 13) of the swimmer indicating a stress level ([0058], e.g., panic) of the swimmer. 

	As for claim 63, most of limitations of this claim have been noted in the rejection of Claim 62. In addition, Puls further discloses said alarm indicator is provided on a display that shows a location of the swimmer in distress ([0075], e.g., display).

	As for claim 65, most of limitations of this claim have been noted in the rejection of Claim 57. In addition, Puls further discloses a sensor worn ([0061], e.g., wears) by the at least one swimmer for determining when at least a portion of the at least one swimmer is under water ([0061], e.g., water contact sensor).

	As for claim 66, most of limitations of this claim have been noted in the rejection of Claim 57. 
	Puls as modified by Ueda does not explicitly teach a plurality of said video cameras. 
	However, Siann teaches a plurality of said video cameras ([0132], e.g., cameras).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.

	As for claim 73, most of limitations of this claim have been noted in the rejection of Claim 57. In addition, Puls further discloses said sensor is configured for determining when at least a portion of the swimmer is under water ([0061], e.g., water contact sensor).

	13.	Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Siann, Ueda, and further in view of Chang.

	As for claim 61, most of limitations of this claim have been noted in the rejection of Claim 57. 
	Puls as modified by Siann and Ueda does not explicitly teach said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress. 
	However, Chang teaches said processor considers at least one previously identified skill level of the swimmer for determining whether the swimmer is in distress ([0017], e.g., skill level).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Siann, Ueda, and Chang before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of swim training apparatus of Chang with a motivation to reduce false alarm by personalizing the system for each person.

	14.	Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Siann, Ueda, and further in view of Meniere.

	As for claim 64, most of limitations of this claim have been noted in the rejection of Claim 57. In addition, Puls further discloses said alarm indicator is provided on a display ([0075], e.g., display).
	Puls as modified by Siann and Ueda does not explicitly teach display that shows a live image of the swimmer in distress. 
	However, Meniere teaches display that shows a live image of the swimmer in distress (column 9, lines 21 – 25, e.g., displayed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Siann, Ueda, and Meniere before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of system for monitoring a swimming pool to prevent drowning accidents of Meniere with a motivation to detect with absolute reliability all cases of movement giving cause for concern which may lead to warning as taught by Meniere (column 9, lines 26 – 12).

	15.	Claim 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Ueda, Siann, and further in view of Meniere.

	As for claim 70, most of limitations of this claim have been noted in the rejection of Claim 68. In addition, Puls further discloses said alarm indicator is provided on a display ([0075], e.g., display).
	Puls as modified by Ueda and Siann does not explicitly teach display that shows a live image of the swimmer in distress. 
	However, Meniere teaches display that shows a live image of the swimmer in distress (column 9, lines 21 – 25, e.g., displayed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Ueda, Siann, and Meniere before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of system for monitoring a swimming pool to prevent drowning accidents of Meniere with a motivation to detect with absolute reliability all cases of movement giving cause for concern which may lead to warning as taught by Meniere (column 9, lines 26 – 12).

	16.	Claim 74 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Siann, Ueda, Wolfe, US 2009/0064403 A1 (hereinafter Wolfe), and further in view of Meniere.

	As for claim 74, Puls discloses a system for monitoring at least one swimmer comprising: a processor ([0048], e.g., control unit and [0073], e.g., evaluation and signal unit 11) for receiving and analyzing (element (A) and (B) in Fig. 2) first swimmer status data ([0068], e.g., pulse frequency) for determining ([0073], e.g., detected) whether the at least one swimmer is in distress ([0065], e.g., drowning) by comparing (Fig. 2, e.g., elements (A) and (B)) previously ([0068], e.g., continuously, note a past time) collected first swimmer status data from when the swimmer was not in distress ([0073], e.g., fulfilled, note the time when the condition is not met) to current ([0068], e.g., continuously, note a current time) first swimmer status data ([0068], e.g., pulse frequency) to detect a transition (Fig. 2, e.g., slopes in (A) and (B)) at least one alarm indicator ([0033], e.g., alarm) for indicating an alarm condition when the processor determines ([0073], e.g., detected) that any of the at least one swimmer ([0004], e.g., swimming and [0018], e.g., person) is in distress ([0065], e.g., drowning), said alarm indicator including a display for displaying a live image of the swimmer in distress and/or a location of the swimmer in distress ([0075], e.g., display).
	Puls does not explicitly disclose a first video camera for automatically generating first video swimmer status data about a status of the at least one swimmer; a second video camera for automatically generating second video swimmer status data about the status of the at least one swimmer. 
	However, Siann teaches a first video camera ([0066], e.g., camera) for automatically generating first video swimmer status data about a status of the at least one swimmer ([0093], e.g., in … swimming pool); a second video camera ([0132], e.g., cameras) for automatically generating second video swimmer status data about the status of the at least one swimmer. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Siann before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of video delivery systems using wireless cameras of Siann with a motivation to increase the safety of the users by using additional sensors to sense environment.
	Puls as modified by Siann does not explicitly teach a processor for receiving and analyzing said first video data for determining by comparing data from when the swimmer was in an active state to current data to detect a transition from the active state to an inactive state. 
	However, Ueda teaches a processor ([0140], e.g., positioning part) for receiving and analyzing said first video data for determining by comparing ([0180], e.g., changed) data from when the swimmer was in an active state ([0180], e.g., moving state) to current data to detect a transition ([0180], e.g., changed) from the active state ([0180], e.g., moving state) to an inactive state ([0180], e.g., stop state).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Siann, and Ueda before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of mobile-unit positioning device of Ueda with a motivation to reduce the time for the detection of an emergency condition by observing the change of the activity of the swimmer.
	Puls as modified by Siann and Ueda does not explicitly teach said processor being configured to track any swimmer that is in distress. 
	However, Wolfe teaches said processor being configured to track any swimmer that is in distress ([0240], e.g., swimmer tracking and [0241], e.g., unsafe).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Siann, Ueda, and Wolfe before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of machine and method for proactive sensing and intervention to preclude swimmer entrapment, entanglement or evisceration of Wolfe with a motivation to preclude swimmer entrapment, entanglement or evisceration as taught by Wolfe ([0006]).
	Puls as modified by Siann, Ueda, and Wolfe does not explicitly teach display for tracking a live image of the swimmer. 
	However, Meniere teaches display for tracking a live image of the swimmer (column 9, lines 21 – 25, e.g., displayed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls, Siann, Ueda, Wolfe, and Meniere before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of system for monitoring a swimming pool to prevent drowning accidents of Meniere with a motivation to detect with absolute reliability all cases of movement giving cause for concern which may lead to warning as taught by Meniere (column 9, lines 26 – 12).

	17.	Claim 77 is rejected under 35 U.S.C. 103(a) as being unpatentable over Puls in view of Meniere.

	As for claim 77, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Puls further discloses said alarm indicator is provided on a display ([0075], e.g., display).
	Puls does not explicitly disclose display that shows a live image of the swimmer in distress. 
	However, Meniere teaches display that shows a live image of the swimmer in distress (column 9, lines 21 – 25, e.g., displayed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Puls and Meniere before him/her to modify the method and system for detecting a danger of drowning of Puls with the teaching of system for monitoring a swimming pool to prevent drowning accidents of Meniere with a motivation to detect with absolute reliability all cases of movement giving cause for concern which may lead to warning as taught by Meniere (column 9, lines 26 – 12).

Response to Arguments
Applicant 's arguments filed 2/25/21 have been fully considered but they are not persuasive.
	The applicant argues with respect 112 rejection that they are moot because the claims are amended. Examiner respectfully disagrees. The claim 34 is not amended to exclude the word “biometric.”
	Applicant's other arguments, filed 2/25/21, have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Kahn et al., US 10335060 B1, discloses method and apparatus to provide monitoring. 
        2.    US 2007/0247307 A1 discloses a child tracking system that includes a transmitting device integrated into an adhesive bandage and a portable receiver device. 
        3.    US 2010/0030482 A1 discloses wearable device for monitoring and providing real-time feedback about a swimmer's body motion and performance, in particular, body orientation and forward speed, is provided. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485